SECURITIES AND EXCHANGE COMMISSION Washington DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 AND 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For18 February2014 InterContinental Hotels Group PLC  (Registrant's name) Broadwater Park, Denham, Buckinghamshire, UB9 5HJ, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable EXHIBIT INDEX Final Results   Exhibit No: 99.1 InterContinental Hotels Group PLC Preliminary Results for the year to 31 December 2013 Strong progress in our 10th anniversary year driven by focus on high quality growth Financial summary1 % Change YoY Actual CER4 Underlying5 Revenue $1,903m $1,835m 4% 4% 4% Fee revenue $1,176m $1,135m 4% 4% - Operating profit $668m $605m 10% 10% 8% Adjusted basic EPS 158.3¢ 139.0¢ 14% - - Basic EPS3 140.9¢ 187.1¢ (25)% - - Total dividend per share 70.0¢ 64.0¢ 9% - - Net debt $1,153m $1,074m - - - Richard Solomons, Chief Executive of InterContinental Hotels Group PLC, said: "2013 marked IHG’s tenth anniversary as a standalone company, and was another year of strong performance.We delivered good underlying growth in revenues and profits, further reduced the capital intensity of the business and continued to generate high returns. Over the last 12 months we entered into agreements to dispose of three owned InterContinental hotels, with total gross proceeds of almost $830m.This includes InterContinental Mark Hopkins, San Francisco which we have announced today.At the same time we are continuing to invest behind our award-winning brands and technology platforms to meet changing consumer behaviours and sustain our industry-leading position. We opened 237 hotels and signed a further 444 hotels into our pipeline, the highest number for five years, thereby reinforcing our already strong brand distribution platform and with it the promise of further high quality growth. Our decision to increase our ordinary dividend by 9% reflects our confidence in our proven strategy to deliver high quality growth.Our preferred portfolio of brands, brought to life by talented people and best in class delivery systems, will enable us to continue to drive out-performance in an industry which has compelling long term prospects.Looking into 2014, although economic conditions in some markets remain uncertain, forward bookings data is encouraging and we are confident that we will deliver another year of growth.” Delivering high quality, sustainable growth • $21.6bn of total gross revenue from hotels in IHG’s system, up 2% (3% CER) • Global comparable RevPAR growth of 3.8%, with rate up 1.8% and occupancy up 1.3%pts - Americas 4.3% (US 4.2%); Europe 1.7%; AMEA 6.1%; Greater China 1.0%. - Q4 global comparable RevPAR growth of 4.4%: Americas 4.0%; Europe 4.9%; AMEA 6.4%; Greater China 2.4%. • System size of 687k rooms (4,697 hotels) - Net growth of 1.6%, 2.3% excluding 17 hotel removals for which significant liquidated damages totalling $46m were received. - - 35k rooms (237 hotels) opened6, 25k rooms removed (142 hotels).20k room openings and 18k room removals for the Holiday Inn brand family reflects our continued commitment to improving the quality of our largest brand. 65k rooms (444 hotels) signed6, up 22% year on year. - - Pipeline of 180k rooms (1,120 hotels) with over 45% under construction. 5% global industry supply, 12% active industry pipeline; well positioned to deliver sustainable high quality growth. • Building preferred brands - - Clear focus on the needs of target guests has driven increased guest satisfaction across each brand globally.
